Information Analysis Incorporated 2012 Annual Report on Form 10-K

 
EXHIBIT 10.16
 
FIFTH MODIFICATION OF LEASE
 
This Fifth Modification of Lease ("Fifth Modification") is dated February 6,
2013, between Fair Center Office Associates, LLC ("LANDLORD") and Information
Analysis, Inc. ("TENANT").
 
RECITALS
 
R-1 LANDLORD and TENANT entered into that particular Lease as of December 20,
1996, that particular Addendum #1 as of March 3, 1997, that particular Addendum
#2 as of April 11, 1997, that particular First Modification of Lease (“First
Modification”) dated March 26, 2001, and that particular Second Modification of
Lease (“Second Modification”) dated February 10, 2004, ("Lease") for portions of
the second (2nd), third (3rd) and fourth (4th) floors of the Fair Center Office
Building. LANDLORD AND TENANT also entered into that particular Third
Modification of Lease “Third Modification” dated November 8, 2006, and that
particular Fourth Modification of Lease “Fourth Modification” dated November 12,
2009 (collectively referred to as the “Lease”), for a portion of the second
(2nd) floor of the Fair Center Office Building located in Fairfax County known
as 11240 Waples Mill Road, Fairfax, Virginia 22030. Together, all of TENANT’s
space located on the 2nd, 3rd, and 4th floors of the Fair Center Office Building
is referred to in the Lease as the “Initial Premises.”
 
R-2 In that Second Modification of Lease referred to in paragraph R-1 above, the
Initial Premises was reduced to 4,434 square feet of rentable area on the second
(2nd) floor of the Fair Center Office Building, having a street address of 11240
Waples Mill Road, Suite 201, Fairfax, Virginia hereinafter referred to in this
Fifth Modification as the Premises.
 
R-3 LANDLORD and TENANT wish to amend the Lease as provided herein.
 
In consideration of the mutual promises contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1) Modification of Lease. LANDLORD and TENANT agree that the Lease is hereby
modified as follows:
 
A) Term: The term of the Lease for the Premises shall be renewed and extended
for an additional four (4) years (“Premises Extension Term”) commencing June 1,
2013 (“Lease Extension Commencement Date”), and expiring four (4) years
thereafter at midnight on May 31, 2017 (“Extension Term Expiration Date”).
 
B) Concessions: Notwithstanding any provision in this Lease to the contrary,
LANDLORD shall abate the first month’s rent. The rent commencement date shall be
July 1, 2013.
 
C) Rent: The rental rate for the first year of the Premises Extension Term shall
be twenty-two and 00/100 dollars ($22.00) per square foot, full service, to be
paid in twelve (12) monthly installments of eight thousand one hundred
twenty-nine and 00/100 dollars ($8,129.00) each (the “Base Monthly Rent”).
Effective on each anniversary of the Lease Extension Commencement Date, the Base
Monthly Rent shall be increased by three percent (3%).
 
 
1

--------------------------------------------------------------------------------

 
 

Information Analysis Incorporated 2012 Annual Report on Form 10-K

 
D) Additional Rent: Operating Expenses and Real Estate Taxes: Commencing on June
1, 2014, TENANT shall pay, as additional rent, for its Proportionate Share of
any Operating Expenses and real estate taxes for the Land and Building in excess
of the 2013 base year operating expenses for the Building. TENANT’s
Proportionate Share for the Premises (Suite 201) is hereby estimated to be
4,434/63,918 or 6.937%.
 
E) Broker Leasing Commission: LANDLORD agrees to pay Cassidy Turley, as Broker
for TENANT in this transaction, a commission in the amount of four percent (4%)
of the gross rental due from TENANT during the Premises Extension Term.
 
F) Tenant Improvements: LANDLORD shall deliver and TENANT shall accept the
Premises in “As-Is” condition, with the exception of the following Tenant
Improvements to be completed by LANDLORD, at LANDLORD’S sole cost and expense:
 
●  
New building standard paint for reception, hallways and conference room, colors
to be selected by Tenant;

●  
Steam clean carpet throughout Premises;

●  
Install new building standard suite entry doors and frame;

●  
Repair exposed carpet seams;

●  
Install 2 dedicated outlets for kitchen;

●  
New 15 inch under-counter ice maker (Danby Silhouette or similar), or new
refrigerator with ice maker (choice to be made by Tenant);

●  
Repair / Replace light fixture in kitchen;

●  
Remove door to kitchen (leave door frame);

●  
Install building standard top and bottom cabinets and countertops for kitchen,
per design provided by Intec Group Architects (Exhibit A); and

●  
New sink, disposal, and insta-hot water heater (above ceiling).

 
2) Reaffirmation of Lease. Except as modified herein, the Lease is hereby
reaffirmed and ratified.
 
 
2

--------------------------------------------------------------------------------

 
 

Information Analysis Incorporated 2012 Annual Report on Form 10-K

 
IN WITNESS WHEREOF, the parties have executed the Fifth Modification of Lease
intending same to be effective the date indicated in the first paragraph of this
Fifth Modification of Lease, having executed the Fifth Modification of Lease on
the date indicated below to their name.
 

  LANDLORD: Fair Center Office Associates, LLC     Witness:
________________________________ By:  

 

  Printed Name:  

 

 
Title:
          Date:  

 

 
TENANT: Information Analysis, Inc.
      Witness: ________________________________ By:  

 

  Printed Name:  

 

  Title:           Date:  

 
 
 
3

--------------------------------------------------------------------------------